Citation Nr: 1724584	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  17-27 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas


THE ISSUE

Entitlement to an annual clothing allowance for 2016.

(The issues of entitlement to VA benefits under 38 U.S.C.A. § 1151 for a right leg and knee disability, a renal disability, obstructive sleep apnea, a right total knee replacement, and a cardiac disability as a result of MRSA, as well as entitlement to specially adapted housing benefits, to special monthly compensation benefits based on the need for aid and attendance or housebound status, and to automobile and adaptive equipment are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:     Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1952 to December 1955, including service in the Republic of Korea.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision issued in June 2016 by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2016 the Houston VAMC determined that the Veteran was not entitled to an annual clothing allowance.  The VAMC stated that the Veteran's back brace was an elastic wrap around with no expose joint which would cause wear and tear, his power wheel chair, walker, and exercise bike were not items for which clothing allowance could be approved, and the topical cream which the Veteran used was for pain and not for a skin condition as required by the statue and regulation.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.

The regulations with respect to clothing allowance provide that the intention is to compensate for the extra expense resulting from added wear and tear on clothing from certain prosthetic devices used for service-connected disabilities.  38 C.F.R. § 3.810.  Determinations regarding which devices result in added wear and tear are made by a Veteran's Health Administration (VHA) Prosthetic Representative or designated physician.  In this instance, the Prosthetic Representative noted that the Veteran used a hinged knee brace, but the knee disability was not service connected.  (See Rating Decision and attached list of VA appliances.)  The statement of the case issued in February 2017 included a listing of the Veteran's service-connected disabilities, along with the assigned ratings, but the ratings shown are not currently correct.  (See Statement of the Case, p. 2.)  This raises the question as to whether a full assessment of the nature and extent of the Veteran's disabilities has been made.  The Veteran in his Notice of Disagreement filed in October 2016 stated that he believed he was legibile based on the braces he wore for his knees.  In his VA Form 9, the Veteran stated that the VAMC had issued metal knee braces which he wore daily, and the metal caused wear and tear of his clothing.

A review of the entire claims file shows that the Veteran does use at least one knee brace as well as other assistive and prosthetic devices.  However, it is not completely clear whether any of the devices pertain to service-connected disabilities.  For instance, the Veteran has peripheral neuropathy in both lower extremities, affecting two separate nerves, resulting in two 40 percent disability ratings and two 20 percent disability ratings, as well as cold injury residuals in both lower extremities for which two 30 percent disability ratings have been assigned.  If any of the prosthetic or assistive devices are used to address the resulting functional loss from any of these disabilities, even in part, entitlement to a clothing allowance may be appropriate.

The Board also notes that the Veteran currently has claims pending for VA benefits under 38 U.S.C.A. § 1151 for a right leg and disability and for a total knee replacement of the right knee as a result of MRSA infection.  These claims have been remanded in a separate decision issued simultaneously with this remand.  Inasmuch as there are pending claims for knee disabilities and the Veteran is shown to require a hinged knee brace, there remains a possibility that entitlement to a clothing allowance for 2016 may yet be shown. 

For these reasons, the Board finds that this claim should be remanded to allow for inclusion in the record of a statement as to whether the Veteran's service-connected lower extremity disabilities in any way inform the need for prosthetic or assistive devices that may render him eligible for a clothing allowance in 2016.  The Veteran should be allowed to submit additional statements on the matter as well.  Finally, consideration should be given by the VAMC to any resolution reached in the pending claims for entitlement to benefits for right leg/knee disabilities under 38 U.S.C.A. § 1151.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Inform the Veteran that he may submit a statement, if desired, regarding his need for prosthetic or assistive devices for his service-connected lower extremity disabilities.

2. Provide an analysis of the nature and extent of the Veteran's service-connected disabilities affecting the bilateral lower extremities and address whether these disabilities, to include the cumulative effect of these disabilities, in any way contributes to the need for any of the assistive and/or prosthetic devices used by the Veteran.  Address whether or not any such assistive and/or prosthetic devices warrant entitlement to a clothing allowance for 2016.

3. Readjudicate the Veteran's claim of entitlement to a clothing allowance for 2016 based on the analysis above.  In so doing, consider, if applicable, the outcome of the pending claims of entitlement to VA benefits for right knee disabilities under 38 U.S.C.A. § 1151.  If the Veteran's claim remains denied, issue a Supplemental Statement of the Case (SSOC) and return the matter to the Board for adjudication.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



